NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE ANTONIO VILLEDA MIRANDA, et                 No.   20-72637
al.,
                                                 Agency Nos.      A095-129-475
                Petitioners,                                      A208-574-875
                                                                  A208-574-876
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 12, 2022**
                                San Francisco, California

Before: CLIFTON and M. SMITH, Circuit Judges, and REISS,*** District Judge.

      Petitioner Jose Antonio Villeda Miranda (“Petitioner Jose Villeda”) and two

of his minor sons (collectively, “Petitioners”), natives and citizens of Honduras,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Christina Reiss, United States District Judge for the
District of Vermont, sitting by designation.
seek review of the decision of the Board of Immigration Appeals (“BIA”)

affirming the immigration judge’s (“IJ”) denial of withholding of removal. The

BIA held that the harm suffered by Petitioners did not rise to the level of past

persecution and they failed to sustain their burden of showing it would not be

reasonable for them to relocate within Honduras. We conclude the BIA’s findings

are supported by substantial evidence, Sharma v. Garland, 9 F.4th 1052, 1060 (9th

Cir. 2021), and deny the petition.

      Petitioner Jose Villeda has entered the United States on five prior occasions

and was removed each time. On April 30, 2016, he and his sons sought entry into

the United States and were placed into removal proceedings. Petitioners filed

applications for asylum and withholding of removal. On August 17, 2018, the IJ

found the one-year bar precluded consideration of Petitioners’ asylum claims. On

the merits, the IJ denied withholding of removal and protection under the

Convention Against Torture (“CAT”) and entered a removal order. Petitioners

appealed only the IJ’s denial of withholding of removal. The BIA dismissed their

appeal.

      Because the parties are familiar with the facts, we recite only those

necessary to decide the petition. Petitioners claim denial of withholding of

removal was not supported by substantial evidence because on September 22,

2014, Petitioner Jose Villeda discovered an unknown young man attempting to


                                          2
rape the eleven-year-old daughter of his domestic partner. The assailant fled the

scene, and Petitioner Jose Villeda followed him. The assailant threw rocks at

Petitioner Jose Villeda and approximately three struck him. He was rendered

unconscious, treated at a clinic, and experienced temporary vision loss.

       Thereafter, members of the gang to which the assailant belonged came to

Petitioner Jose Villeda’s house and threatened to kill him and his children.

Petitioner Jose Villeda reported the attempted rape and rock-throwing incident to

the police, who refused to intervene. He believes the gang that threatened him was

MS-13 but conceded he did not know the identity or affiliation of the gang

members. Petitioners left Honduras in November 2014 and lived in Mexico prior

to their arrival in the United States. They have family members in Honduras who

remain unharmed.

       The record does not compel a conclusion that Petitioners’ alleged harm rises

to the level of past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th

Cir. 2003) (“Persecution . . . is ‘an extreme concept that does not include every sort

of treatment our society regards as offensive.’”) (citation omitted); Sharma, 9 F.4th

at 1061–62 (holding that “an isolated incident” generally does not rise to the level

of persecution); Hussain v. Rosen, 985 F.3d 634, 647 (9th Cir. 2021) (explaining

that “[u]nfulfilled threats are very rarely sufficient to rise to the level of

persecution” and that although petitioner’s father was threatened, “no harm ever


                                            3
came to his father, mother, or siblings”). Because the BIA correctly concluded that

Petitioners did not suffer past persecution, it properly placed the burden on them to

establish that it would not be reasonable for them to relocate within Honduras. See

8 C.F.R. § 1208.16(b)(3)(i) (“In cases in which the applicant has not established

past persecution, the applicant shall bear the burden of establishing that it would

not be reasonable for him or her to relocate, unless the persecutor is a government

or is government-sponsored.”). The BIA’s determination that Petitioners failed to

sustain their burden is supported by substantial evidence.

      PETITION DENIED.




                                          4